DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10, 17-18 and 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Status of Claims
The following claims are pending in this office action: 1-7, and 9-25
The following claims are amended: 1-7, 9, and 11-22
The following claims are new: 24-25
The following claims are cancelled: 8
The following claims are rejected: 1-7, 9, 11-16, 19-23, and 25
Response to Arguments
Applicant’s arguments filed amendments on 09/01/2021, to address the specification objection have been fully considered and are persuasive.  The objections of the specification has been withdrawn. 
Applicant’s arguments filed amendments on 09/01/2021, to address the 112(f) interpretation have been fully considered and are persuasive.  The 112(f) interpretation of claim 12 has been withdrawn. 
Applicant’s arguments filed amendments on 09/01/2021, to address the 112(b) rejection have been fully considered and are persuasive.  The 112(b) rejection has been withdrawn. 
Applicant's arguments filed 09/01/2021 have been fully considered but they are not persuasive. 
Applicant generally argues that the previously cited art does not teach the amendments of claims 1 and 12, and the "updating the set of initial probability of confidences" as currently claimed. See Applicants remarks page 11-12. Applicant further argues that "Yang merely teaches updating the transition properties" and not the initial probability of confidence". See Applicants remarks page 12. Examiner respectfully disagrees. Table V of Yang discloses assigning initial probability of confidences to the different scenes at different time periods and Table IV of Yang discloses updating transitional probabilities of transitional probabilities as disclosed in Table III. Yang discloses both the initial transitional probabilities and the updating and refining of transitional probabilities It would have been obvious to a person of ordinary skill in the art to further refine and update the initial probabilities in order to produce a final set of transitional probabilities as nothing precludes the refining or updating of probabilities being done on the initial transitional probabilities. When involving any sort of data or probabilities, it is clear that the data or probabilities change over time such as in a process involving iterations. Thus, it is clear from the field of computer science to involve updating of data or probabilities due to changes observed within the system to result in a final set of data or probabilities. Thus, Examiner respectfully asserts that the 
Applicant next argues that Yang does not disclose the updating of claim 7 and that "Yang is silent regarding performing a filtering processing operation based on at least the updated initial probability of confidence" and that even if Yang were to teach updating, "[t]here is no suggestion of providing updated initial probability of confidence." Moreover, Applicant argues that probability of transition has not been defined and that the updating the initial probability is not taught by Yang. See Applicants remarks page 12-13. Examiner respectfully disagrees. As discussed above, Yang does disclose the updating as claimed. Further, Examiner notes that the ”probability of transition” has been defined as noted in Table V of Yang disclosing the probability of transitions being assigned to scenes at different time intervals where the term probability of transitions refers to transitional probabilities that have been assigned to the different scenes. Further, Examiner notes that Grokop discloses a filtering process as noted in Para. [0069] of Grokop. Thus, Examiner respectfully asserts that the combination of the cited prior art sufficiently teaches the limitations recited in the amended claims.
Applicant next argues that claims 5 and 12 are not taught by Hansen and appears to be arguing field of use. See Applicants remarks page 14. These arguments are moot in light of the claim amendments. Additionally, Examiner notes that Applicant is arguing more than what is actually in the claim language and that claim 12 is not a dependent claim.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 9, 12-13, 15-16, 20-21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over A pervasive indoor and outdoor scenario identification algorithm based on the sensing data and human activity to Yang, et al. (hereinafter, “Yang”), in view of U.S. Pub. No. US 20120254100 A1 to Grokop, et al. (hereinafter, “Grokop”)
As per claim 1, Yang teaches a method for controlling scene detection by a device from among a set of possible reference scenes, the method comprising: 
detecting a first scene characteristic of an environment in which the device is located at a first instance (Yang, Fig. 1 discloses the IO detector and Page 5, 2nd Col., HMM filter section discloses “The Adaboost classifier is an instance-based classifier which only utilizes the current observation. which is prone to misclassification due to noise. To reduce: the occasional detection error caused by noise. the HMM (hidden Markov model) tilter is adopted to make advantage of multiple observations.” And Fig. 4)
assigning, using a classification algorithm, a set of initial probability of confidences for the set of possible reference scenes, each of the set of initial probability of confidences being indicative of a level of confidence of the first scene being the respective reference scene from the set of possible reference scenes  (Yang, Table V disclosing initial probabilities of confidences assigned to the different scenes and Algorithm section discloses the system overview involving the use of algorithms involving scene detection and assigning of probabilities)
determining a set of final probability of confidences for the first scene by updating the set of initial probability of confidences depending on a set of first probability of transitions, wherein each transition is from a scene from among the set of possible reference scenes to another scene from among the set of possible reference scenes; (Yang, Table IV discloses updating probabilities depending on transitions and table discloses transitions to different scenes such as indoor-indoor and outdoor-indoor and Table V disclose the initial probability of transitions (Note that Yang teaches refining probability of confidences of scenes as disclosed in Table 4 which is an update to the probabilities in Table 3, thus it would have been obvious to a person of ordinary skill in the art to take the initial probabilities and update them accordingly until end to reach a set of final probabilities)
Yang fails to explicitly teach:
performing a filtering process operation on the first scene based on at least [[the set of final probability of confidences]]
However, Grokop (Grokop addresses classifying user activity) teaches:
performing a filtering process operation on the first scene based on at least [[the set of final probability of confidences]] (Grokop, Para. [0069] discloses “In an implementation, the column vector p(t) may be conveyed to activity classifier 230 at particular intervals, such as once per second. Activity classifier 230 may infer a present activity class by combining and filtering the column vector p(t) as well as historical values for the column vector p(t).” (Yang discloses the set of final probabilities above. Note that Yang additional discloses a filtering process as see in the Abstract “The adoption of the stateful HMM filter can effectively eliminate the occasional noises and improve detection accuracy” and as seen in Page 6, Col. 2, 2nd Para. “The Viterbi algorithm [7] is applied to estimate the most likely scene sequence for the HMM using the sequential detection results of Adaboost detector”))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify assigning and updating probabilities of detected scenes as disclosed by Yang to use the filtering process as disclosed by Grokop. The combination would have been obvious because a person of ordinary skill in the art would be motivated to “increase a confidence factor of an inference of an activity classification” (Grokop, Para. [0019])

As per claim 2, the combination of Yang and Grokop as shown above teaches the method according to claim 1, Yang further teaches:
wherein updating the set of initial probability of confidences comprises multiplying the set of initial probability of confidences by the set of first probability of transitions. (Yang, Page 6, Col. 2 discloses “The Viterbi algorithm [7] is applied to estimate the most likely scene sequence for the HMM using the sequential detection results of Adaboost detector” (Viterbi algorithm taking the multiplication of the initial probability and the first probability of transition))

As per claim 4, the combination of Yang and Grokop as shown above teaches the method according to claim 1, Yang further teaches:
wherein the classification algorithm delivers the set if initial probability of confidences (Yang, Page 6, Col. 1, discloses “During the working hours. or resting time at night. most users stay in the room, the probability of being indoor is higher. From the collected training data, multiple initial probabilities of user location are calculated corresponding to different time periods. as Table V shows”)

As per claim 5, the combination of Yang and Grokop as shown above teaches the method according to claim 1, Yang further teaches:
wherein the set of initial probability of confidences comprise arbitrary values (Yang, V discloses arbitrary values assigned to the first probability of transitions)

As per claim 7, Yang teaches a method for controlling scene detection by a device from among a set of possible reference scenes, the method comprising:
detecting scenes from among the set of possible reference scenes at successive instants of detection using at least one classification algorithm; (Yang, Page 5, 2nd Col., HMM filter section discloses “The Adaboost classifier is an instance-based classifier which only utilizes the current observation. which is prone to misclassification due to noise. To reduce: the occasional detection error caused by noise. the HMM (hidden Markov model) tilter is adopted to make advantage of multiple observations.” And Fig. 4)
assigning an initial probability of confidence to each of the detected scenes; (Yang, Table V discloses initial probabilities assigned)
assigning a first probability of transition to each transition from a first scene from among the set of possible reference scenes to a second scene from among the set of possible reference scenes, the first probability of transition having an arbitrary or updated value (Yang, Table V discloses assigning first probability of transitions to a second scene from among the possible reference scenes where the probabilities assigned have arbitrary values, and Table III discloses a probability transition matrix where probabilities are assigned to transitions)
updating the first probability of transition when, during a given time interval, a transition from the first scene to the scene is performed (Yang, Table IV discloses updating probabilities depending on transitions and table discloses transitions to different scenes such as indoor-indoor and outdoor-indoor and Table V disclose the initial probability of transitions (Note that Yang teaches refining probability of confidences of scenes as disclosed in Table 4 which is an update to the probabilities, thus it would have been obvious to a person of ordinary skill in the art to take the initial probabilities and update them accordingly until end to reach a set of final probabilities)
for each of the detected scenes, updating the initial probability of confidence depending on the updated first probability of transition (Yang, Table IV discloses updating probabilities depending on transitions and table discloses transitions to different scenes such as indoor-indoor and outdoor-indoor and Table V disclose the initial probability of transitions (Note that Yang teaches refining probability of confidences of scenes as disclosed in Table 4 which is an update to the probabilities, thus it would have been obvious to a person of ordinary skill in the art to take the initial probabilities and update them accordingly until end to reach a set of final probabilities)
Yang fails to explicitly teach:
and performing a filtering processing operation on [[the detected scenes based on at least the updated initial probability of confidence associated with each of the detected scenes]], an output of the filtering processing operation successively delivering filtered [[detected scenes]] 
However, Grokop teaches:
and performing a filtering processing operation on [[the detected scenes based on at least the updated initial probability of confidence associated with each of the detected scenes]], an output of the filtering processing operation successively delivering filtered [[detected scenes]] (Grokop, Para. [0069] discloses “In an implementation, the column vector p(t) may be conveyed to activity classifier 230 at particular intervals, such as once per second. Activity classifier 230 may infer a present activity class by combining and filtering the column vector p(t) as well as historical values for the column vector p(t).” (Yang discloses the set of final probabilities and detected scenes above. Note that Yang additional discloses a filtering process as see in the Abstract “The adoption of the stateful HMM filter can effectively eliminate the occasional noises and improve detection accuracy” and as seen in Page 6, Col. 2, 2nd Para. “The Viterbi algorithm [7] is applied to estimate the most likely scene sequence for the HMM using the sequential detection results of Adaboost detector”))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yang with the teachings of Grokop for at least the same reasons as discussed above in claim 1

As per claim 9, the combination of Yang and Grokop as shown above teaches the method according to claim 7, Yang further teaches:
wherein the updating comprises calculating a second probability of transition for each transition from the first scene to each of the possible second scenes from among the set of possible reference scenes. (Yang, Table IV discloses updating probabilities depending on transitions and table discloses transitions to different scenes such as indoor-indoor and outdoor-indoor and Table V disclose the initial probability of transitions (Note that Yang teaches refining probability of confidences of scenes as disclosed in Table 4 which is an update to the probabilities, thus it would have been obvious to a person of ordinary skill in the art to take the initial probabilities and update them accordingly until end to reach a set of final probabilities)

	As per claim 12, Yang teaches a device comprising:
 detect a first scene characteristic of an environment in which the device is located at a first instance (Yang, Fig. 1 discloses the IO detector and Page 5, 2nd Col., HMM filter section discloses “The Adaboost classifier is an instance-based classifier which only utilizes the current observation. which is prone to misclassification due to noise. To reduce: the occasional detection error caused by noise. the HMM (hidden Markov model) tilter is adopted to make advantage of multiple observations.” And Fig. 4)
assign, using a classification algorithm, a set of initial probability of confidences for the a set of possible reference scenes, each of the set of initial probability of confidences being indicative of a level of confidence of the first scene being the respective reference scene from the set of possible reference scenes (Yang, Table V disclosing initial probabilities of confidences assigned to the different scenes and Algorithm section discloses the system overview involving the use of algorithms involving scene detection and assigning of probabilities)
determine a set of final probability of confidences for the first scene by updating the set of initial probability of confidences depending on a set of first probability transitions, wherein each transition is from a scene from among the set of possible reference scenes to another scene from among the set of possible reference scenes (Yang, Table IV discloses updating probabilities depending on transitions and table discloses transitions to different scenes such as indoor-indoor and outdoor-indoor and Table V disclose the initial probability of transitions (Note that Yang teaches refining probability of confidences of scenes as disclosed in Table 4 which is an update to the probabilities, thus it would have been obvious to a person of ordinary skill in the art to take the initial probabilities and update them accordingly until end to reach a set of final probabilities)
Yang fails to explicitly teach:
a processor configured to
a memory storing a program to be executed in the processor, the program comprising instructions to
perform a filtering processing operation on [[the first scene based on at least the set of final updated probability of confidences]]
	However, Grokop teaches:
a processor configured to (Grokop, Para. [0011] discloses “In an implementation, a mobile device comprises one or more sensors and a processor to…”)
a memory storing a program to be executed in the processor, the program comprising instructions to (Grokop, Para. [0091] discloses “A s such, in certain example implementations, the methods or apparatuses may take the form, in whole or part, of a computer-readable medium that may include computer-implementable instructions stored thereon, which, if executed by at least one processing unit…”)
[[the first scene based on at least the set of final updated probability of confidences]] (Grokop, Para. [0069] discloses “In an implementation, the column vector p(t) may be conveyed to activity classifier 230 at particular intervals, such as once per second. Activity classifier 230 may infer a present activity class by combining and filtering the column vector p(t) as well as historical values for the column vector p(t).” (Yang discloses the set of final probabilities and detected scenes above. Note that Yang additional discloses a filtering process as see in the Abstract “The adoption of the stateful HMM filter can effectively eliminate the occasional noises and improve detection accuracy” and as seen in Page 6, Col. 2, 2nd Para. “The Viterbi algorithm [7] is applied to estimate the most likely scene sequence for the HMM using the sequential detection results of Adaboost detector”))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yang with the teachings of Grokop for at least the same reasons as discussed above in claim 1

As per claim 13, the combination of Yang and Grokop as shown above teaches the device according to claim 12, Yang further teaches:
wherein the program further comprises instructions to update the set of initial probability of confidences by multiplying the set of initial probability of confidences by the set of first probability of transitions. (Yang, Page 6, Col. 2 discloses “The Viterbi algorithm [7] is applied to estimate the most likely scene sequence for the HMM using the sequential detection results of Adaboost detector” (Viterbi algorithm taking the multiplication of the initial probability and the first probability of transition))

	As per claim 15, the combination of Yang and Grokop as shown above teaches the device according to claim 12, Yang further teaches:
wherein the set of first probability of transitions comprise arbitrary values. (Yang, V discloses arbitrary values assigned to the first probability of transitions)

	As per claim 16, the combination of Yang and Grokop as shown above teaches the device according to claim 12, Yang further teaches:
wherein the processor is configured to update the set of first probability of transitions when, during a given time interval, a transition from a first scene from among the set of possible reference scenes to a second scene from among the set of possible references scenes is performed (Yang, Table IV discloses updating probabilities depending on transitions and table discloses transitions to different scenes such as indoor-indoor and outdoor-indoor and Table V disclose the initial probability of transitions (Note that Yang teaches refining probability of confidences of scenes as disclosed in Table 4 which is an update to the probabilities, thus it would have been obvious to a person of ordinary skill in the art to take the initial probabilities and update them accordingly until end to reach a set of final probabilities)
the processor being configured to update using a calculation of a second probability of transition for each transition from the first scene to each of the possible second scenes from among the set of possible reference scenes. (Yang, Table IV discloses updating probabilities depending on transitions and table discloses transitions to different scenes such as indoor-indoor and outdoor-indoor and Table V disclose the initial probability of transitions (Note that Yang teaches refining probability of confidences of scenes as disclosed in Table 4 which is an update to the probabilities, thus it would have been obvious to a person of ordinary skill in the art to take the initial probabilities and update them accordingly until end to reach a set of final probabilities)

As per claim 20, the combination of Yang and Grokop as shown above teaches the device according to claim 12, Yang further teaches:
wherein the classification algorithm is configured to deliver the set of initial probability of confidences (Yang, Page 6, Col. 1, discloses “During the working hours. or resting time at night. most users stay in the room, the probability of being indoor is higher. From the collected training data, multiple initial probabilities of user location are calculated corresponding to different time periods. as Table V shows”)

As per claim 21, the combination of Yang and Grokop as shown above teaches the device according to claim 12, Yang further teaches:
	wherein, when the classification algorithm is not configured to deliver the set of initial probability of confidences, the set of initial probability of confidences having arbitrary values assigned to the first scene (Yang, Table V discloses arbitrary values assigned to the first probability of transitions and Page 6, Col. 1, discloses “During the working hours. or resting time at night. most users stay in the room, the probability of being indoor is higher. From the collected training data, multiple initial probabilities of user location are calculated corresponding to different time periods. as Table V shows”)

As per claim 23, the combination of Yang and Grokop as shown above teaches the device according to claim 12, Yang further teaches:
	wherein the device is a cellular mobile telephone or a digital table or a smart watch (Yang, Abstract discloses “In this paper, a pervasive indoor and outdoor scenario identification algorithm is proposed, which utilizes sensing data collected by the commodity smartphones…”)
	As per claim 25, Yang teaches a device comprising: 
detect scenes from among a set of possible reference scenes at successive instants of detection using at least one classification algorithm; (Yang, Page 5, 2nd Col., HMM filter section discloses “The Adaboost classifier is an instance-based classifier which only utilizes the current observation. which is prone to misclassification due to noise. To reduce: the occasional detection error caused by noise. the HMM (hidden Markov model) tilter is adopted to make advantage of multiple observations.” And Fig. 4)
assign an initial probability of confidence to each of the detected scenes; (Yang, Page 6, Col. 1, discloses “During the working hours. or resting time at night. most users stay in the room, the probability of being indoor is higher. From the collected training data, multiple initial probabilities of user location are calculated corresponding to different time periods. as Table V shows”)
assign a first probability of transition to each transition from a first scene from among the set of possible reference scenes to a second scene from among the set of possible reference scenes, the first probability of transition having an arbitrary or updated value; (Yang, V discloses arbitrary values assigned to the first probability of transitions among the plurality of scenes)
update the first probability of transition when, during a given time interval, a transition from the first scene to the second scene is performed; (Yang, Table IV discloses updating probabilities depending on transitions and table discloses transitions to different scenes such as indoor-indoor and outdoor-indoor and Table V disclose the initial probability of transitions (Note that Yang teaches refining probability of confidences of scenes as disclosed in Table 4 which is an update to the probabilities, thus it would have been obvious to a person of ordinary skill in the art to take the initial probabilities and update them accordingly until end to reach a set of final probabilities)
for each of the detected scenes, update the initial probability of confidence depending on the updated first probability of transition; (Yang, Table IV discloses updating probabilities depending on transitions and table discloses transitions to different scenes such as indoor-indoor and outdoor-indoor and Table V disclose the initial probability of transitions (Note that Yang teaches refining probability of confidences of scenes as disclosed in Table 4 which is an update to the probabilities, thus it would have been obvious to a person of ordinary skill in the art to take the initial probabilities and update them accordingly until end to reach a set of final probabilities)
Yang fails to explicitly teach:
a processor; 
and a memory storing a program to be executed in the processor, the program comprising instructions to: 
and perform a filtering processing operation on [[the detected scenes based on at least the updated initial probability of confidence associated with each of the detected scenes]], an output of the filtering processing operation successively delivering filtered [[detected scenes]]
	However, Grokop teaches:
a processor (Grokop, Para. [0011] discloses “In an implementation, a mobile device comprises one or more sensors and a processor to…”)
and a memory storing a program to be executed in the processor, the program comprising instructions to: (Grokop, Para. [0091] discloses “A s such, in certain example implementations, the methods or apparatuses may take the form, in whole or part, of a computer-readable medium that may include computer-implementable instructions stored thereon, which, if executed by at least one processing unit…”)
and perform a filtering processing operation on [[the detected scenes based on at least the updated initial probability of confidence associated with each of the detected scenes]], an output of the filtering processing operation successively delivering filtered [[detected scenes]] (Grokop, Para. [0069] discloses “In an implementation, the column vector p(t) may be conveyed to activity classifier 230 at particular intervals, such as once per second. Activity classifier 230 may infer a present activity class by combining and filtering the column vector p(t) as well as historical values for the column vector p(t).” (Yang discloses the set of final probabilities and detected scenes above. Note that Yang additional discloses a filtering process as see in the Abstract “The adoption of the stateful HMM filter can effectively eliminate the occasional noises and improve detection accuracy” and as seen in Page 6, Col. 2, 2nd Para. “The Viterbi algorithm [7] is applied to estimate the most likely scene sequence for the HMM using the sequential detection results of Adaboost detector”))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yang with the teachings of Grokop for at least the same reasons as discussed above in claim 1

Claim 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Grokop, and further in view of Normalizing Variables to Borgatti (hereinafter, “Borgatti”)
As per claim 3, the combination of Yang and Grokop as shown above teaches the method according to claim 1, the combination of Yang and Grokop fails to explicitly teach:
further comprising normalizing the [[set of final probability of confidences]]
However, Borgatti (Borgatti addresses normalization) teaches:
[[set of final probability of confidences]] (Borgatti, whole document)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yang as modified to use normalization as disclosed by Borgatti. The combination would have been obvious because a person of ordinary skill in the art would be motivated to “make variables comparable to each other” and also to simplify calculations done using the probabilities. (Borgatti, Page 2)

As per claim 14, the combination of Yang and Grokop as shown above teaches the device according to claim 12, the combination of Yang and Grokop fails to explicitly teach:
wherein the program further comprises instructions  to normalize the [[set of final probability of confidences]]
However, Borgatti teaches:
wherein the program further comprises instructions  to normalize the [[set of final probability of confidences]] (Borgatti, whole document)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yang and Grokop with the teachings of Borgatti for at least the same reasons as discussed above in claim 3

6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Grokop, and further in view of U.S. Pub. No US 20090319451 A1 to Mirbach, et al. (hereinafter’ Mirbach”)
As per claim 6, the combination of Yang and Grokop as shown above teaches the method according to claim 1, the combination of Yang and Grokop fails to explicitly teach:
further comprising assigning an identifier to each of [[the possible reference scenes, the filtering processing operation on the first scene being carried out based on]] the identifier of [[one of the possible reference scenes indicative of the first scene based on the set of final probability of confidences]]
However, Mirbach (Mirbach addresses pattern classification) teaches:
further comprising assigning an identifier to each of [[the possible reference scenes, the filtering processing operation on the first scene being carried out based on]] the identifier of [[one of the possible reference scenes indicative of the first scene based on the set of final probability of confidences]] (Mirbach, Para. [0037] discloses “For each test pattern the class membership probabilities are computed and the class with the highest probability is returned as preliminary classification”)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yang as modified to assign identifiers as disclosed by Mirbach. The combination would have been obvious because a person of ordinary skill in the art would be motivated to assign 

As per claim 22, the combination of Yang and Grokop as shown above teaches the device according to claim 12, the combination of Yang and Grokop fails to explicitly teach:
wherein, with [[each reference scene]] being assigned an identifier, [[the filtering processing operation is performed based on]] the identifier of [[one of the possible reference scenes indicative of the first scene and based on the set of final probability of confidences]]
However, Mirbach  teaches:
wherein, with [[each reference scene]] being assigned an identifier, [[the filtering processing operation is performed based on]] the identifier of [[one of the possible reference scenes indicative of the first scene and based on the set of final probability of confidences]] (Mirbach, Para. [0037] discloses “For each test pattern the class membership probabilities are computed and the class with the highest probability is returned as preliminary classification”)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yang and Grokop with the teachings of Mirbach for at least the same reasons as discussed above in claim 6

11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Grokop, and further in view of Updating Markov Chains to Langville¸ et al (hereinafter, “Langville”)
As per claim 11, the combination of Yang and Grokop as shown above teaches the method according to claim 7, the combination of Yang and Grokop fails to explicitly teach:
[[wherein updating the first probability of transition comprises updating the first probability of transition using]] a differentiable optimization algorithm
However, Langville (Langville addresses updating markov transition probabilities) teaches:
 [[wherein updating the first probability of transition comprises updating the first probability of transition using]] a differentiable optimization algorithm (Langville, whole document (Note that the applicants disclosure states that “the updating of the probability of transition…could be performed by any other algorithm within the scope of those skilled in the art…”))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yang as modified to update transition probabilities of markov models as disclosed by Langville. The combination would have been obvious because a person of ordinary skill in the art would be motivated to update the transition probabilities “…with less effort than that required by starting from scratch” (Langville, Page 1, Introduction Para.)

As per claim 19, the combination of Yang and Grokop as shown above teaches the device according to claim 25, the combination of Yang and Grokop fails to explicitly teach:
[[wherein the instructions to update  the first probability of transition comprises instructions to update each first probability of transition to be update using]] a differentiable optimization algorithm
However, Langville teaches:
[[wherein the instructions to update  the first probability of transition comprises instructions to update each first probability of transition to be update using]] a differentiable optimization algorithm (Langville, whole document (Note that the applicants disclosure states that “the updating of the probability of transition…could be performed by any other algorithm within the scope of those skilled in the art…”))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yang and Grokop with the teachings of Langville for at least the same reasons as discussed above in claim 11.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hamza Mughal whose telephone number is (571)272-8833. The examiner can normally be reached Mon-Thu 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.R.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145